internal_revenue_service number release date index numbers ---------------- ----------------------------------------------- ----------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc psi b3 plr-102121-15 date date legend x p state date date date ---------------- ----------------------- ----------------------------- ---------------------- ------------ --------------------- ----------------------- ----------------- dear ---------------- this letter responds to a letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect to treat p as a qualified_subchapter_s_subsidiary qsub for federal tax purposes facts the information submitted states that x was formed as a limited_liability_company llc on date and elected to be taxed as an s_corporation effective date p incorporated on date and elected to be taxed as an s_corporation effective date x owned all of p beginning on date x requests a qsub election for p as of date x represents that neither x nor its shareholders were aware of the requirement to make plr-102121-15 qsub election to obtain the desired tax treatment for p x further represents that the shareholder of x reported consistently with the treatment of p as a qsub law sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner for making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center effective up to two months and days prior to the date the election is filed or not more than months after the election is filed sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the standards the commissioner will use to determine whether to grant an automatic_extension of time for making certain elections sec_301_9100-3 provides the guidelines for granting extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that x has satisfied the requirements of accordingly x is granted an extension of time of days from the date of this letter to elect to treat p as a qsub effective date the election should be made for p by filing form_8869 with the appropriate service plr-102121-15 center a copy of this letter should be attached to the elections and is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provision of the code specifically we express no opinion regarding whether x qualifies as an s_corporation under or whether p otherwise meets the definition of a qsub under b b this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely associate chief_counsel passthroughs special industries by ___________________________ richard probst senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
